Case: 21-60507     Document: 00516391139         Page: 1     Date Filed: 07/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 12, 2022
                                  No. 21-60507
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   Cruz Cuare-Torres,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A200 146 113


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Cruz Cuare-Torres, a native and citizen of Mexico, was ordered
   removed in 2011 after he signed a document conceding removability and
   waiving his right to apply for any relief for which he might be eligible. He
   now petitions this court for review of the decision of the Board of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60507      Document: 00516391139            Page: 2    Date Filed: 07/12/2022




                                      No. 21-60507


   Immigration Appeals (BIA) affirming the denial by the Immigration Judge
   (IJ) of his motion to reopen his removal proceedings. He argues that his
   motion is subject to equitable tolling, he is eligible for cancellation of removal,
   and the IJ lacked jurisdiction to enter the removal order because the Notice
   to Appear did not contain the time and date of the removal hearing. Insofar
   as Cuare-Torres seeks to challenge the BIA’s failure to sua sponte reopen the
   removal proceedings, we lack jurisdiction to review that issue. See Gonzales-
   Cantu v. Sessions, 866 F.3d 302, 306 & n.5 (5th Cir. 2017).
          The denial of a motion to reopen is reviewed “under a highly
   deferential abuse-of-discretion standard.” Lugo-Resendez v. Lynch, 831 F.3d
   337, 340 (5th Cir. 2016) (internal quotation marks and citation omitted). We
   need not address Cuare-Torres’s equitable tolling argument because the BIA
   did not abuse its discretion in alternatively denying his motion to reopen
   based on his failure to establish prima facie eligibility for cancellation of
   removal. See 8 U.S.C. § 1229b(b)(1)(D); INS v. Abudu, 485 U.S. 94, 104
   (1988); Trejo v. Garland, 3 F.4th 760, 766, 775 (5th Cir. 2021). Further, as
   Cuare-Torres correctly concedes, his argument that the IJ lacked jurisdiction
   over his removal proceedings is foreclosed by Maniar v. Garland, 998 F.3d
   235, 242 & n.2 (5th Cir. 2021).
          Accordingly, the petition for review is DENIED IN PART and
   DISMISSED IN PART for lack of jurisdiction.




                                           2